Title: Thomas Jefferson to Patrick Gibson, 15 August 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir  Monticello Aug. 15. 14.
            Mr Johnson going down with his boat gives me an opportunity of getting a bale of cotton brought up, which I will ask the favor of you to procure for me, say of 3. or 400. weight.your favor of Aug. 4. is recieved, and lightens my anxieties. I now return the note for the bank, signed, but left blank to be filled by yourself according to circumstances.1500.D. additional is about the sum
			 which would answer my calls. the remittances to Philadelphia, & perhaps that to mr Barnes & some trifles here are the only ones for which I will avail myself of your permission to draw in the mean time. on those to Philadelphia I will write to you more specially by post. Accept the assurance of my great esteem and respect.
            Th:
                Jefferson
          
          
            P.S. on reflection I withold the note for the bank thinking it will go more safely in my letter by post.
          
        